Exhibit 10.01


Description of Annual Incentive Bonus Plan for Fiscal 2020


On June 4, 2019, the Board approved the Company’s Annual Incentive Bonus Plan
for fiscal year 2020. The plan provides the Company’s executive officers with
the opportunity to earn annual cash bonuses based upon the achievement of
pre-established performance goals. Total bonus opportunities will be based on
achievement of annual targets. Performance measures under the plan will be:
revenue growth, earnings per share, operating profit, and free cash flow targets
at the Company level; and, additionally for certain executives, revenue growth,
new business wins, operating profit, earnings per share, free cash flow and
other business-specific business unit targets at the business unit level. The
plan allows awards to provide for different metrics, target levels and
weightings for different executives.  The Board, or the Compensation Committee
if so delegated by the Board, maintains the authority to reduce annual bonus
award payouts upon evaluation of each bonus award in the context of the
Company’s overall performance.


Under the Annual Incentive Bonus Plan, target award opportunities are set at
various percentages of base salary, which will be: 150% of base salary in the
case of the Chief Executive Officer; 110% of base salary in the case of the
Chief Financial Officer; and between 90% and 110% of base salary in the cases of
other named executive officers. Actual payout opportunities for each bonus
component will range from a threshold of 50% of target to a maximum of 250% of
target for the annual bonuses, in each case based on achievement of the
performance measures. If the Company or business unit fails to achieve the
threshold level for any performance measure, no payout is awarded for that
measure. For purposes of determining achievement of award opportunities, the
incentive bonus plan uses adjusted, non-GAAP measures.




35354583v1